Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a magnetic resonance imaging system wherein a user interface is configured for opening a communication channel between an operator and a subject in response to a voice activity signal, as stated in the claim in association with the remaining claim features.
As to dependent claims 2-12, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.
As to independent claims 13 and 14, these claims are allowed because each of these claims contains subject matter similar to that of claim 1 for which claim 1 is found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art


A
US-8,214,012-B2
Zuccolotto
Document A discloses an MRI system or MRI method similar to that claimed in the instant independent claims 1, 13 and 14. However, it lacks a video system configured to provide video images of a facial region of a subject as set forth in the independent claims 1 and 13 or lacks a video based voice activity of claim 14. Document A discloses an IR camera (37) trained on a target (9) placed on the backside of a patient’s head. Further, it does not disclose an operator to open a communication channel between the operator and the subject in response to a voice signal.

B
US-2014/0275970-A1
Brown
Document B discloses an MRI system or MRI method similar to that claimed in the instant independent claims 1, 13 and 14. It discloses a video communication between an operator and a subject (P) via a tablet (30) in which video camera and microphone are integrated. The camera of the tablet (30) can be understood to face the subject and provide video images of a facial region of the subject (P). However, it does not disclose the operator to open a communication channel in response to the voice activity signal as claimed in the independent claims.
Communication channel is already open in Document B when video images are received by the operator. There is no mechanism in Document B to open a communication channel based on the video-based voice signal already received as tablets in Document B is not described to send or receive voice signals without being in communication. Invention of document B is different from that of the instant claims. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852